Citation Nr: 0948978	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  09-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an effective date prior to November 18, 2004 
for service connection for the cause of the Veteran's death, 
to include whether an August 1998 rating decision, which 
denied service connection for the cause of the Veteran's 
death, contained clear and unmistakable error ("CUE").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted](appellant' son)


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from February 1944 
to July 1945.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2008 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which implemented the Board's 
January 2008 decision granting service connection for the 
cause of the Veteran's death, with an effective date of 
November 18, 2004.  

In November 2009, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that proceeding has been associated with the 
claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed August 1998 rating decision denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  

2.  Following the August 1998 rating decision, the first 
communication from the appellant, seeking to reopen her claim 
of service connection for the cause of the Veteran's death, 
was received on November 18, 2004. 

3.  In a January 2008 decision, the Board granted entitlement 
to service connection for the cause of the Veteran's death; 
in a February 2008 rating decision, the RO implemented the 
Board's decision and assigned an effective date of November 
18, 2004.

4.  The appellant has failed to demonstrate that there was an 
error of fact or law in the RO's August 1998 decision that 
denied service connection for the cause of the Veteran's 
death, which, had it not been made, would have manifestly 
changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  An effective date earlier than November 18, 2004 is not 
warranted for service connection for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1, 3.152, 3.400 (2009).

2.  CUE has not been shown in the August 1998 rating 
decision, which denied service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a veteran in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The appellant is challenging the initial effective date 
assigned pursuant to the award of service connection for the 
cause of the Veteran's death.  The United States Court of 
Appeals for Veterans Claims ( "Court") has held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
 
Once the claimant disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2009); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify in this case 
has been satisfied.

Furthermore, the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

In this case, the facts relevant to the assignment of an 
effective date for the award of service connection are not in 
dispute.  Rather, the Board believes that resolution of the 
appellant's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of an effective 
date.  Neither the appellant nor her representative have 
pointed to a formal or informal claim for service connection 
for the cause of the Veteran's death between the time of the 
August 1998 unappealed rating decision and the appellant's 
November 2004 application to reopen her claim.  Therefore, 
the Board finds that no reasonable possibility exists that 
any further assistance could have aided her in substantiating 
her claim.  See 38 U.S.C.A. § 5103A.  Consequently, the Board 
further finds that any deficiency in not providing notice as 
to the effective date element is moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty 
to assist contemplates that VA will help a claimant obtain 
records relevant to his or her claim, whether or not the 
records are in federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns on a 
determination as to the date a claim for service connection 
was filed as it relates to the receipt of new and material 
evidence.  The appellant's applications are of record, as are 
all of the pertinent documents.  There is no suggestion that 
additional evidence, relevant to these matters, exists and 
can be procured.  Therefore, no further development action is 
required.

With regard to the appellant's claim of CUE in the August 
1998 RO decision, the Board notes that the notice and 
development provisions of the VCAA do not apply.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001); see also Parker v. 
Principi, 15 Vet. App. 407 (2002).

III.  Analysis

The appellant is seeking an earlier effective date for the 
grant of service connection for the cause of the Veteran's 
death.  At the outset of this discussion, the Board notes 
that, in her August 2008 notice of disagreement, the 
appellant claimed that there was CUE in an RO decision.  
However, it is not entirely clear from this statement 
precisely what decision the appellant intended to argue 
contained CUE.  Although the RO appears to have considered 
whether there was CUE in the February 2008 rating decision 
wherein the effective date of November 2004 was assigned, the 
Board notes that this decision never became final, as the 
appellant immediately appealed the effective date assigned 
therein.  Absent a final decision, there can be no assertion 
of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.105(a) (2009).  Consequently, the Board will 
limit its consideration of CUE to the August 1998 decision, 
as this was the only prior final decision in which service 
connection for the cause of the Veteran's death was denied.

Clear and unmistakable error

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.105(a) (2009).

In order for CUE to exist, the Court has stated:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court of Appeals for the Federal Circuit ("Federal 
Circuit") has held that there are two requirements to 
establish a CUE claim: (1) the alleged error must have been 
outcome determinative; and (2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the 
extent that it is more appropriate to dismiss rather than 
deny CUE claims that fail pleading specifications) the Court 
stated that CUE is the kind of legal or factual error that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated that "an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

In August 1998, the RO in pertinent part denied service 
connection for the cause of the Veteran's death.  Although 
the appellant recently indicated that she did not recall this 
denial, the record reflects that she was notified of the 
decision at the proper address and that she was provided 
notice of her appellate rights at that time.  Therefore, 
absent CUE, this decision is final.  38 U.S.C.A. § 7105.

In order to determine whether the August 1998 rating decision 
contained CUE, a review of the law and evidence that was 
before the RO at the time of the prior adjudication is 
necessary.  A review of the August 1998 rating decision 
reveals that the RO applied the VA regulations pertaining to 
service connection, which stated in pertinent part that the 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1997).

Review of the August 1998 rating decision shows that service 
connection for the cause of the Veteran's death was denied 
based on a finding that the Veteran's death from acute 
myocardial infarction and hypertensive atherosclerotic 
cardiovascular disease was not related to service or a 
service-connected disability.  Specifically, the RO 
determined that there was no evidence in his service 
treatment records that he developed hypertension or heart 
disease during military service, or that any such condition 
developed during the one-year presumptive period immediately 
following service separation.  Moreover, although the Veteran 
was service-connected for anxiety neurosis at the time of his 
death, there was no competent medical evidence to suggest 
that his service-connected nervous disorder materially 
hastened or substantially contributed to his death.

On review, there is no indication that the correct facts were 
not before the RO at the time of the August 1998 decision.  
The Board notes that there was no competent medical evidence 
to suggest that the Veteran's death from acute myocardial 
infarction and hypertensive atherosclerotic cardiovascular 
disease were in any way related to service or his service-
connected anxiety neurosis.  As such, the RO's finding 
appears to have been reasonably supported by the law in 
effect at the time of the decision, and the appellant has 
identified no error, which had it not been made, would have 
manifestly changed the outcome of the decision.  Therefore, 
the decision is not clearly and unmistakably erroneous.  

The Board recognizes that a subsequent favorable medical 
opinion was obtained in October 2007, which led to an award 
of service connection in a January 2008 Board decision.  
However, as this opinion did not exist at the time of the 
August 1998 rating decision, it cannot be considered in 
determining whether CUE occurred therein.  Similarly, no 
other lay or medical evidence that did not exist at the time 
of the August 1998 decision can be considered in determining 
whether CUE occurred in that decision.

It is also noted that, in Simmons v. Principi, 17 Vet. App. 
104, 115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the claimant's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.  In this instance, the 
appellant has failed to plead CUE with any specificity 
whatsoever.  Therefore, in accordance with the holding in 
Simmons, the Board will dismiss the appellant's claim.

Earlier effective date

Having found that there was no CUE in the August 1998 rating 
decision, the Board will turn to the more general claim for 
an earlier effective date.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 and Supp. 2009); 38 C.F.R. § 
3.400(b)(2)(i) (2009).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2009).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

The appellant is seeking an earlier effective date for 
service connection for the cause of the Veteran's death.  She 
argues that, because the disabilities that resulted in the 
Veteran's death were ultimately found to have been related to 
active duty service, VA benefits should have been paid from 
the date of the Veteran's death as opposed to the date that 
her claim was received.  See hearing transcript, November 
2009.
  
The record reflects that the appellant originally filed a 
claim for service connection for the cause of the Veteran's 
death in July 1998.  An August 1998 rating decision denied 
her claim and she did not file a timely notice of 
disagreement.  As noted, that decision became final.  38 
U.S.C.A. § 7105.  As such, new and material evidence was 
required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

The appellant filed a claim to reopen her previously denied 
claim for service connection for the cause of the Veteran's 
death on November 18, 2004.  The RO determined that new and 
material had not been received, and her claim was not 
reopened.  Following the submission of a timely notice of 
disagreement, the Board determined that referral of the 
appellant's claim for a medical expert opinion was needed.  
In a January 2008 decision, the Board granted service 
connection for the cause of the Veteran's death, based on a 
finding by the medical expert that the Veteran's death was 
related to his military service or a service-connected 
disability.  In a February 2008 rating decision, the RO 
implemented the Board's decision with an effective date of 
November 18, 2004, the date that the appellant's application 
to reopen her previously denied claim had been received.  In 
August 2008, the appellant filed a notice of disagreement, 
claiming that she was entitled to an earlier effective date 
for the award of service connection.
  
Based on a review of the evidence, the Board finds that there 
is no basis for awarding an effective date prior to November 
18, 2004.  As noted, the effective date for a reopened claim, 
after a final disallowance, shall be the date of receipt of 
the new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2009).  In this case, the 
appellant's claim was denied in an unappealed August 1998 
rating decision.  As that decision is final, and there is no 
evidence or assertion of a new formal or informal claim 
having been filed prior to November 18, 2004, there is no 
basis for granting an earlier effective date.  Thus, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board has carefully considered the appellant's assertions 
in support of her claim for an earlier effective date, argued 
as a retroactive payment for the Veteran's death because 
accrued benefits for a surviving spouse should be paid at the 
time of the Veteran's death.  See VA Form 9, September 2009.  
However, while it is very clear that the appellant believes 
in such entitlement on the grounds of essential fairness, the 
Board is bound by the law as noted above.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In short, as the claim was denied in a final August 1998 
decision, and there is no evidence of a new formal or 
informal claim having been filed prior to November 18, 2004, 
there is no basis for granting an earlier effective date, and 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of CUE in the August 1998 rating decision is 
dismissed without prejudice.

An effective date prior to November 18, 2004 for grant of 
service connection for the cause of the Veteran's death is 
denied as a matter of law.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


